Citation Nr: 0623744	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ear 
fungus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left femur fracture.

3.  Entitlement to service connection for nerve disabilities 
as secondary to residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1945 to December 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was last before the Board in 
August 2005 when it was remanded for additional development.  
In July 2006, the Board granted a motion to advance the case 
on the Board's docket due to the appellant's advanced age.  

In June 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.

While the case was in remand status, an February 2003 rating 
decision granted service connection for hearing loss 
disability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, the issues on appeal have been recharacterized as 
noted on the title page of this decision.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for ear fungus is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.




FINDINGS OF FACT

1.  By a March 1989 decision, the Board denied service 
connection for residuals of a left femur fracture 
(characterized as a leg disability), finding essentially that 
the veteran's left leg fracture existed prior to service and 
was not aggravated therein.

2.  Evidence received since the March 1989 Board decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered to fairly decide the merits of the 
claim.

3.  On examination for discharge, it was noted that the 
veteran had fractured his left femur prior to his military 
service; and that there was no loss of motion in the left 
leg.

4.  It is not shown that the pre-existing left leg disability 
increased in severity during service (or as result of an 
event or injury therein).

5.  Residuals of a left femur fracture are not service 
connected.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for residuals of a 
left femur fracture may be, and is, reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection for residuals of a left femur fracture 
is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2005).

3.  Service connection for nerve disabilities as secondary to 
residuals of a left femur fracture is not warranted.  
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  

Specifically, with regard to service connection for nerve 
disabilities as secondary to residuals of a left femur 
fracture, the veteran was provided content-complying notice 
by letter in August 2004.  The August 2004 letter explained 
the evidence necessary to substantiate the secondary service 
connection claim, the evidence VA was responsible for 
providing, and the evidence the appellant was responsible for 
providing.  Moreover, the August 2004 letter specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  The veteran has had ample opportunity to respond 
and, in fact, has responded both with written submissions and 
testimony during a June 2006 travel Board hearing.  

With regard to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a left femur fracture, the Board 
notes that the veteran was not given notice regarding the 
definition of new and material evidence and what information 
was necessary to reopen his claim for service connection for 
residuals of a left femur fracture as is required by Kent v 
Nicholson, 20 Vet. App. 1 (2006).  However, the Board finds 
that, inasmuch as the determination below constitutes a full 
grant of that portion of the claim, any error in notice 
content or timing on that aspect of the appeal is harmless.  
With respect to the underlying claim for service connection 
for residuals of fractured left femur, the veteran was 
provided content-complying notice by letter in August 2004.  
The August 2004 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the appellant was responsible for 
providing.  Moreover, the August 2004 letter specifically 
advised the veteran to submit any pertinent evidence in his 
possession.  The veteran has had ample opportunity to respond 
and, in fact, has responded both with written submissions and 
testimony during a June 2006 travel Board hearing.  

While the veteran was not advised of the criteria governing 
the degree of disability and effective dates of awards, he is 
not prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is because 
the Board concludes below that the preponderance of the 
evidence is against the claims of service connection for 
residuals of a left femur fracture and service connection for 
nerve disabilities as secondary to residuals of a left femur 
fracture; therefore, any questions as to disability ratings 
and the appropriate effective dates to be assigned are moot.  

Regarding the duty to assist, all appropriate development to 
obtain the veteran's service medical records has been 
completed, but, with the exception of the veteran's 
separation examination and daily sick reports, those records 
are not available because they were presumably destroyed by 
fire at the National Personnel Records Center (NPRC) in 1973.  
All available, pertinent post-service treatment records have 
been obtained, and all evidence constructively of record (VA 
medical records) has been secured.  The Board is satisfied 
that evidentiary development is complete; VA's duties to 
notify and assist are met.  It is not prejudicial to the 
appellant for the Board to proceed with appellate review.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Residuals of a Left Femur Fracture

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in 
Justus, that the credibility of the evidence is to be 
presumed, was not altered by the Federal Circuit decision in 
Hodge.

Service connection for residuals of a left femur fracture, 
characterized as a leg disability, was denied by an 
unappealed Board decision in March 1989.  The Board found 
that the veteran's left femur fracture pre-existed his 
military service and was not aggravated therein.

The evidence of record at the time of the March 1989 Board 
decision consisted of a November 1944 selective service 
registrar's report, which notes that the veteran had a large 
scar on his left leg; daily sick reports, which note that the 
veteran was seen on various occasions for unspecified 
disabilities; and a November 1946 separation examination 
report, which notes findings of an old left femur fracture 
that existed prior to service and no current loss of motion 
in the left leg.  Following service, July 1987 VA 
hospitalization records note that the veteran was in a motor 
vehicle accident in 1964, and had both hips replaced 
thereafter.  In a July 1987 statement, the veteran reported 
that he had not received any medical treatment since his 
discharge from service until January 1987, when he began 
receiving treatment at the Durham VA Medical Center.

The current claim to reopen was received in February 2000.

The evidence received since the March 1989 Board decision 
includes a February 2000 statement from Mark E. Holt, Jr. 
M.D.  Dr. Holt stated that the veteran fractured his left 
femur in 1943, and was treated with a cast for six months.  
Dr. Holt further stated that, during his military service, 
the veteran was seen on sick call approximately 10 or 11 
times with complaints related to his left leg.  Following 
service, he was treated for various complaints, including 
left leg pain, by Dr. Holt and another private physician.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, for the purpose of 
reopening the claim Dr. Holt's statement is presumed 
credible.  See Justus, supra.  Because this evidence is 
competent evidence of the presence of residuals of a left 
femur fracture, which pre-existed service and was aggravated 
therein, it is so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  
Accordingly, new and material evidence has been received, and 
the claim may be, and is, reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is credible without 
regard to other evidence of record no longer applies.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Here, the 
majority of the veteran's service medical records are 
unavailable.  However, a pre-service selective service 
registrar's report notes that the veteran had a large scar on 
his left leg.  The veteran has reported on numerous occasions 
that he fractured his left femur prior to his military 
service.  Considering this evidence together, the Board finds 
that residual disability from a left femur fracture was noted 
at the time of the veteran's entry into service.

Furthermore, "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The veteran has contended that he was treated for left leg 
problems during active service.  Further, the February 2000 
statement from Dr. Holt supports this assertion.  
However, the Board notes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Furthermore, the medical evidence does not reflect that the 
left leg disability actually increased in severity during 
service.  A November 1946 separation examination report notes 
that there was no loss of motion in the left leg.  Thus, if 
the veteran received treatment for left leg problems in 
service, it would appear that this treatment was for no more 
than a temporary flare-up of the preexisting condition, and 
not a permanent worsening thereof.  See Davis, supra; Hunt, 
supra.

Moreover, there was no indication of any current residuals of 
a left femur fracture on the July 1987 VA medical 
examination, and the first evidence of post-service treatment 
appears to be many years following separation from service.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (In 
determining whether a pre-existing condition was aggravated 
by military service, evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.).  (Parenthetically, the Board 
notes that any neurological disability in the left leg is not 
for consideration with respect to the issue at hand.  Rather, 
the veteran's complaints of neurological disability are/were 
considered in the issue of entitlement to service connection 
for nerve disabilities as secondary to residuals of a left 
femur fracture addressed below and the issue of entitlement 
to service connection for nerve damage, on a direct basis, 
that was denied in a March 1989 Board decision.)

For these reasons, the Board finds that the veteran's left 
leg disability was not aggravated by his active service.  
Therefore, the claim must be denied.

Nerve Disabilities as Secondary to Residuals of a Left Femur 
Fracture

The veteran claims that his nerve disabilities are a result 
of, and are secondary to, his left femur fracture.  (Notably, 
service connection for nerve disabilities, claimed as nerve 
damage, on a direct basis was denied in a March 1989 Board 
decision.  That decision is final.  In the case at hand, the 
veteran has limited his claim to one of secondary service 
connection.)

Service connection may be granted for disability which is 
proximately due to or the result of service- connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

A threshold legal requirement in any claim seeking secondary 
service connection is that the primary disability to which 
the disability for which secondary service connection is 
sought is allegedly related must already be service-
connected.   See 38 C.F.R. § 3.310.  In the determination 
above the Board denied service connection for residuals of a 
left femur fracture, the primary disability on which the 
instant claim of secondary service connection is predicated.  
Consequently, a threshold legal requirement for a valid claim 
of secondary service connection is not met.  In a case such 
as this one, where the regulation and not the evidence is 
dispositive, the claim must be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is 
no basis to grant secondary service connection for the 
claimed nerve disabilities.



ORDER

The appeal to reopen the claim seeking service connection for 
residuals of a left femur fracture is granted; however, 
service connection for residuals of a left femur fracture is 
denied on de novo review.

Service connection for nerve disabilities as secondary to 
residuals of a left femur fracture is denied.


REMAND


As to the issue of whether new and material evidence has been 
received to reopen a claim of service connection for ear 
fungus, the Board is well aware that this issue was 
previously remanded by the Board in January 2002, November 
2003, August 2004 and August 2005.  Unfortunately, however, 
existing law and regulations mandate a return of this file to 
the RO for due process consideration once again.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim to reopen a 
claim for service connection for ear 
fungus, the RO should issue a letter 
which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for ear 
fungus, and notice regarding the evidence 
and information necessary to reopen the 
claim.  The RO should also provide the 
veteran notice regarding the degree of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then review the claim 
to reopen a claim of entitlement to 
service connection for ear fungus.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


